—Appeal from a judgment of the Supreme Court (Ellison, J.), entered March 8, 1993 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we agree with Supreme Court that there was substantial evidence to support the determination finding petitioner guilty of making threats, refusing a direct order and improper movements. Further, petitioner’s conclusory allegation that the charges against him were racially motivated has been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.